Exhibit 99.1 Scorpio Bulkers Inc. Announces Financial Results for the Second Quarter of 2014 Monaco—(Marketwired – July 30, 2014) - Scorpio Bulkers Inc. (NYSE: SALT)(“Scorpio Bulkers,” or the “Company”) today reported its results for the three and six months ended June 30, 2014.The Company had minimal operations from the period from March 20, 2013 (date of inception) to June 30, 2013. Results for the three and six months ended June 30, 2014 For the three months ended June 30, 2014, the Company had a net loss of $15.0 million, or $0.11 basic and diluted loss per share.This loss includes the noncash amortization of stock-based compensation of $6.2 million. For the six months ended June 30, 2014, the Company had a net loss of $25.7 million, or $0.19 basic and diluted loss per share.This loss includes the noncash amortization of stock-based compensation of $11.3 million. Recent Significant Events $540 million Loan Facility On July 21, 2014, the Company received a commitment from two leading European financial institutions for a Loan Facility of up to $540 million.The Facility will be used to finance up to 55% of the contract price of six Ultramax, nine Kamsarmax, and nine Capesize vessels currently under construction for delivery in 2015 and 2016. The Loan Facility has a final maturity of six years from the date of signing. The terms and conditions of this commitment are consistent with those of the Company's existing credit commitments. The closing of the Loan Facility, which is expected to occur within 2014, remains subject to customary conditions precedent, including negotiation and execution of final documentation. Update on Previously-Announced Credit Facilities On June 27, 2014, the Company signed a $39.6 million loan agreement which will be used to finance a portion of the market value of two Kamsarmax vessels currently under construction that are expected to be delivered to the Company later in 2014. On July 29, 2014, the Company signed a $330.0 million loan agreement which will be used to finance a portion of the contract price of 16 Ultramax and six Kamsarmax vessels currently under construction for delivery in 2015 and 2016. On July 30, 2014, the Company signed a loan agreement for up to $67.5 million which will be used to finance a portion of the contract price of two Ultramax and two Kamsarmax vessels currently under construction for delivery in 2015 and 2016. Update on Fleet Financing Including the credit facilities described above, the Company has now either signed loan agreements or received commitments for 52 of the vessels in its fleet.In addition, the Company has received proposals from leading European and Asian financial institutions to finance a portion of the cost of its remaining 28 unfinanced vessels.If definitive agreements are entered into on these terms, the amounts provided by such facilities will vary between 55% of the contract price and 60% of the market value of the remaining unfinanced vessels currently under construction.The terms and conditions of these proposals, for which commitments are expected within 2014, are consistent with those of the Company's existing credit commitments. The closing of any resultant Loan Facilities would remain subject to credit approval and customary conditions precedent, including negotiation and execution of final documentation. Newbuilding vessel order In June 2014, the Company entered into a contract with a Japanese shipyard for the construction of one Ultramax dry bulk vessel, the delivery of which is expected to occur during the first quarter of 2016.The purchase price of this vessel is approximately $31.4 million. Time chartered-in vessels During the second quarter of 2014, the Company entered into two time charter agreements. · A Kamsarmax vessel built in 2011 at a South Korean shipyard.This vessel has been time chartered-in for 39 to 44 months at the Company’s option at $15,500 per day. The Company has the option to extend this time charter for one year at $16,300 per day. The vessel was delivered on April 23, 2014. · A Post-Panamax vessel built in 2009 at a Chinese shipyard.This vessel has been time chartered-in for 10 to 14 months at the Company's option at a rate of 90% of the Baltic Panamax 4TC Index. The Company has the option to extend this time charter for an additional 10 to 14 months at the same rate of hire.The vessel was delivered on July 9, 2014. Delisting from Norwegian OTC List The Company is scheduled to delist its common shares from the Norwegian OTC List on July 31, 2014. The Company’s common shares will continue to trade on the New York Stock Exchange under the symbol “SALT.” Current Liquidity As of July 28, 2014, the Company had $241.9 million in cash and cash equivalents. Newbuilding Program The aggregate purchase price of our 80 vessels contracted to be constructed is approximately $3,102.8 million. As of July 28, 2014, we have paid a total of $851.3 million in installment payments due under our shipbuilding contracts for our Initial Fleet. The remaining $2,251.5million is scheduled to be paid in installments through the delivery dates of each vessel.The Company currently has 29 Ultramax newbuildings, 23 Kamsarmax newbuildings and 28 Capesize newbuildings.The estimated future payment dates and amounts are as follows*: Q3 2014 $ million** Q4 2014 million Q1 2015 million Q2 2015 million Q3 2015 million Q4 2015 million Q1 2016 million Q2 2016 million Q3 2016 million $ million *These are estimates only and are subject to change as construction progresses. **Relates to payments expected to be made from July 28, 2014 to September 30, 2014. Explanation of Components of Second Quarter of 2014 Financial Results For the three months ended June 30, 2014, the Company recorded a net loss of $15.0 million. Time charter equivalent, or TCE revenue, a non-GAAP measure, is vessel revenues less voyage expenses (including bunkers and port charges). TCE revenue is included herein because it is a standard shipping industry performance measure used primarily to compare period-to-period changes in a shipping company's performance irrespective of changes in the mix of charter types (i.e., spot charters, time charters, and pool charters), and it provides useful information to investors and management. TCE revenue was $13.0 million for the three months ended June 30, 2014, associated with chartering in 19 vessels, for which the time charter equivalent revenue per day was $8,867 (see the breakdown of daily TCE averages below).Time charter equivalent revenue per day was adversely affected by a depressed rate environment for dry bulk carriers as well as the integration of the time chartered vessels into our fleet which required significant time and fuel as they had to be repositioned for certain of their first voyages. Charterhire expense was $19.9 million for the three months ended June 30, 2014 relating to the time chartered-in vessels described above. See the Company's Fleet List below for the terms of these agreements. General and administrative expense was $8.5 million for the three months ended June 30, 2014.Such amount included $6.2 million of restricted stock amortization (noncash) and the balance primarily related to payroll, directors’ fees, professional fees and insurance. For the six months ended June 30, 2014, the Company recorded a net loss of $25.7 million. TCE revenue was $15.5 million for the six months ended June 30, 2014, associated with chartering in 19 vessels, for which the time charter equivalent revenue per day was $8,163 (see the breakdown of daily TCE averages below).Time charter equivalent revenue per day was adversely affected by the integration of the time chartered vessels into our fleet which required significant time and fuel as they had to be repositioned for their first voyages as well as a depressed rate environment for dry bulk carriers. Charterhire expense was $26.6 million for the six months ended June 30, 2014 relating to the time chartered-in vessels described above. See the Company's Fleet List below for the terms of these agreements. General and administrative expense was $15.4 million for the six months ended June 30, 2014. Such amount included $11.3 million of restricted stock amortization (noncash) and the balance primarily related to payroll, directors’ fees, professional fees and insurance. Scorpio Bulkers, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) (Dollars in Thousands, Except Per Share Data) Three Months Ended Three Months Ended Six Months Ended Period from March 20, 2013 (date of inception) to June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenue: Vessel revenue $ $
